In an action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated October 27, 1994, as denied the branch of their motion which sought to depose additional witnesses.
Ordered that the order is reversed insofar as appealed from, as a matter of discretion in the interest of justice, with costs, the branch of the plaintiffs’ motion which sought to depose additional witnesses is granted, and the examination of the additional witnesses shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by the plaintiffs, or at such time and place as the parties may agree.
The witness produced by the defendants had insufficient knowledge as to matters bearing on material issues in the case, and the plaintiffs established a substantial likelihood that the persons sought for additional depositions possess information which is material and necessary to the prosecution of the case (see, Zollner v City of New York, 204 AD2d 626; Simon v Advance Equip. Co., 126 AD2d 632). Accordingly, the plaintiffs are entitled to depose these additional witnesses. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.